ACCEPTED
                                                                                                      03-15-00476-CR
                                                                                                              8253787
                                                                                           THIRD COURT OF APPEALS
                                                                                                      AUSTIN, TEXAS
                                                                                                12/15/2015 6:26:07 PM
                                                                                                    JEFFREY D. KYLE
                                                                                                               CLERK
                        CAUSE NO. 03-15-00476-CR
   IN THE COURT OF APPEALS, THIRD SUPREME JUDICIAL DISTRICT
                           _____________________
                                                                     FILED IN
                        In Re JOSE LUIS AGUIRRE              3rd COURT OF APPEALS
                                  Appellant                       AUSTIN, TEXAS
                            ____________________             12/15/2015 6:26:07 PM
                                                                 JEFFREY
   Cause No. D-1-DC-02-0302388, Travis County, Texas, 403rd Judicial       D. KYLE
                                                                     District,
                    Honorable Brenda Kennedy, presiding                Clerk
                            ____________________
   APPELLANT'S SECOND MOTION FOR EXTENSION OF TIME TO FILE
                                   BRIEF

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:
COMES NOW, JOSE LUIS AGUIRRE, appellant, pursuant to U.S.Const., Amends.

5 & 14, Tex.Const., Art. I, Secs. 13 & 19, and T.R.A.P., not limited to Rules 4.1, 10.5,

38.6 and 38.9, and moves the Court to extend the time for filing appellant’s brief

THIRTY (30) days to January 7, 2016, and shows:

                           I. PROCEDURAL HISTORY.
       On June 6, 2005, appellant, on pleas of not guilty, was convicted by jury of

capital murder.

       On or about September 11, 2013, he filed a Request For Appointment of Counsel

Pursuant to Texas Code Criminal Procedure Art. 64. On September 134, 2014, he filed

a writ of mandamus with this Court. On November 4, 2014, the trial court appointed

counsel.

       Defendant’s Motion For Forensic DNA Testing was filed March 25, 2015. A

State’s Memorandum In Opposition to same was filed May 26, 2015. Defendant filed a

Motion for Discovery and Inspection on June 22, 2015. On July 2, 2015, without hear-

ing, the trial court denied Defendant’s Motion For Forensic DNA Testing, entering find-

ings of fact and conclusions of law. Defendant filed Defendant’s Objections To Court’s

Order And Motion to Vacate Said Order, along with extensive exhibits, on July 23, 2015.
The trial court denied it on or about August 2, 2015.

       Notice of Appeal was filed on July 30, 2015. The clerk’s record was filed on or

about August 31, 2015, supplemental clerk’s record on September 1, 2015 and September

9, 2015. The undersigned counsel filed a Motion to Withdraw As Counsel And

Defendant’s Motion To Appoint Counsel For Appeal on August 3, 2015, and the Court

granted.

       However, on September 4, 2015, the trial court purported to withdraw that order

and “reappoint[ed ]” counsel “to continue representation in this case in the current post-

trial proceedings and any appeal thereof.” Court’s Motion Withdrawing Order Allowing

Counsel to Withdraw. Counsel did not learn that the court had entered such order until

September 8, 2015.

                        II. ONE PREVIOUS EXTENSIONS.
       Appellant has had one extensions to file his brief.

                             III. TIME OF MOTION.
       The brief was due December 8, 2015. This motion is filed within 15 days thereof.

                   IV. REASONS FOR EXTENSION OF TIME.
       Appellant requests an extension based on the following:

1. Counsel is a solo practitioner without support staff except telephone messaging.

2. Counsel was ill from December 10 to 14, 2015.

3. In the past 30 days, counsel has represented some 43 clients, with some 77 cases (ap-
proximately 40/73 appointed or jail-cases) and disposed of some 5 clients and 8 cases.

4. During this, counsel also was required to spend a great deal of time in the time prepar-
ing for jury trial in State v. Onkst (Travis County #C1CR13-152734 and 15-405373),
which had thousands of pages of documentary evidence or potential evidence, forensic
computer experts and handwriting forensic experts for state and defense, as well as
numerous state’s and defense witnesses. The court had ordered that trial was beginning
on 11/30/2015, and there would be no continuances. The cases did settle (after counsel
expended over 300 hours of work on them) on November 18, 2015.

5. Counsel is also working on briefs in #01-15-00368-CR, Lamotte v. State.

6. Counsel was out of town and unable to work on the brief because he traveled to be
with family from 11/24 to 11/30/15, for Thanksgiving. The closest of counsel’s family
lives hundreds of miles away, and the family gets together n Dallas for this holiday and
Christmas.

7. Thus, counsel has not have sufficient time to complete the brief by its due date as well
as attend to all previously scheduled cases and obligations, and does not reasonably
expect to before January 7, 2016. He asks this Honorable Court to extend the time for
filing his brief of THIRTY (30) days to January 7, 2016, so that appellant will be given a
full and meaningful appeal and accorded due process and due course of law, his right to
appeal and effective assistance of counsel.

WHEREFORE, appellant prays this Court grant this motion and extend the time for filing

his brief for THIRTY (30) days to January 7, 2016.
                                            RESPECTFULLY SUBMITTED,
                                                   /s/ Christopher P. Morgan
                                            Christopher P. Morgan
                                            State Bar No. 14435325
                                            3009 N. IH 35
                                            Austin, Texas 78722
                                            (512) 472-9717 // FAX: 472-9798
                                            ATTORNEY FOR APPELLANT

CERTIFICATE OF SERVICE: I, Christopher P. Morgan, hereby certify a true copy of
the foregoing Motion has been served on the Office of the District Attorney for Travis
County, Texas on November 4, 2015, by mail to P.O. Box 1748, Austin, Texas 78767.
                                                   /s/ Christopher P. Morgan
                                            Christopher P. Morgan
[aguirre-m-brf-ext/p3of3]